 1

 2

 3

 4

 5                                                             JS-6
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   JERRY DEWAYNE ELKINS,                    Case No. CV 19-07762 RGK (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   C. L. SWAIN,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
19   Petition for Writ of Habeas Corpus for Lack of Jurisdiction.
20

21   DATED: September 27, 2019
22
                                           R. GARY KLAUSNER
23                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
